Las chas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South ]oncs Boulcvard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\Lll-I>b)[\)»-¢

l\)[\)[\)[\)|\)[\)[\)[\)[\)»-»_¢»-\»-r-¢»-lo-v-¢r-¢»-‘
OO\IO\Lh-I>UJN'-“O\OOO\IO\L/I~I>WN'-‘O

Case 16-15388-m|<n Doc 668 Entered 02/11/19 17:03:55 Page 1 of 8

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firrn

2850 South Jones Blvd., Suite l

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfllin s s-mlaw.com
Attorneys for Shelley D. Krohn, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-16-15388-MKN
SUPERIOR LINEN, LLC, Chapter 7

Debtor DECLARATION OF SHELLEY D. KROHN IN
SUPPORT OF MOTION FOR APPROVAL OF
SETTLEMENT AGREEMENT WITH CHEM-
TAINER INDUSTRIES INC.

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

 

 

 

I, Shelley Krohn, do hereby declare the following under penalty of perjury,

1. I am over the age of eighteen and I have personal knowledge of the facts in this
matter, except where stated upon information and belief, and if called to testify, I could and would
testify to the following statements set forth herein.

2. I make this Declaration in support of my Motion For Approval Of Settlement
Agreement With Chem-Tainer Industries Inc. (the “Motion”).l

3. Superior Linen, LLC (the “Debtor”) filed for relief under Chapter ll of the
Bankruptcy Code on September 30, 2016 (the “Petition Date”). The Debtor’s case was converted
to one under Chapter 7 on August 21, 2017.

4. I am the duly appointed and acting Chapter 7 Trustee (the “Trustee”).

5. I seek authorization to enter into the Settlement Agreement, a true and correct copy
of which is attached hereto as Exhibit l (the “Settlement Agreement”) and to enter into any

agreements to effectuate the Settlement Agreement,

 

lUnless otherwise defined herein, all capitalized terms have the meanings ascribed them in the underlying motion.

Page l of 2

 

Las chas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\]O\U\-l>bJN»-o

NNNNNNNN[\)>-‘r-¢»-»»-l>-»-»»~\v-‘>-¢v-A
OO\IO\Lh-PUJN'-‘O\OOO\]O\L/I-DDJN’_‘O

 

Case 16-15388-m|<n Doc 668 Entered 02/11/19 17:03:55 Page 2 of 8

6. In my business judgment, I believe that the Settlement Agreement satisfies the
factors set forth in Martin v. Kane (In re A & C ProDerties), 784 F.Zd 1377, 1381 (9th Cir. 1986),
cert. denied, 479 U.S. 854 (1986), as set forth in the Motion.

7. I have concluded that the proposed settlement which provides for payment in the
amount of $l7,300.00 to the estate is in the best interest of creditors. The Settlement Amount is
based upon a discount of the Transfer of $22,012.00 as I do not believe that any of the other
Transfers are avoidable. The discount on the Transfer of $22,012.00 to $17,300.00 is based upon
my consideration of the ongoing attomeys’ fees and costs that would be incurred if the Complaint
was prosecuted and the additional delay from this litigation. As a result, I, in my reasonable
business judgment, believe that the Settlement Amount is fair and reasonable

Dated this llth day of February, 201°\

/s/ Shelley D. Krohn
Shelley D. Krohn

Page 2 of 2

i

 

Case 16-15388-m|<n Doc 668 Entered 02/11/19 17:03:55 Page 3 of 8

EXHIBIT “1”

Case 16-15388-m|<n Doc 668 Entered 02/11/19 17:03:55 Page 4 of 8

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Ag;eement”) is made and entered into as of the day set
forth below by and between Shelley D. Krohn, Chapter 7 Trustee for the bankruptcy estate of
Superior Linen, LLC (BK-S-l6-15388-MKN) (the “Trustee”) and Chem-tainer Industries, Inc.
(“Chemtainer”). Each may hereinafter be referred to as a “Party,” or collectively as the
“Parties.”

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Reliel` under Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code)
(“Petition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada
(the “ ankruptcy Court”) as case number BK-S-16-15388-MKN.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee of the
Bankruptcy Estate of Superior (the “Bankruptcy Estate”).

WHEREAS, prepetition, Superior made payments to Chemtainer (the “Transfers”). The
Transfers are as follows:

 

 

 

 

Checl< Amount Check No. Date Issued Date Honored
$22,951.59 3481 l July 25, 2016 August 8, 2016
$19,492.41 34839 August 4, 2016 August 8, 2016
$21,222.00 34906 August 15, 2016 August 22, 2016

$9,900.00 34912 August 17, 2016 August 22, 2016
$12,450.00 34920 August 18, 2016 August 22, 2016
$23,312.00 34942 August 24, 2016 September l, 2016
$20,174.00 34969 August 30, 2016 September 14, 2016
$22,012.00 35077 September 19, 2016 September 26, 2016

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under 11 U.S.C. § 547 and § 550. Chemtainer has asserted that it has defenses to the Trustee’s
claim that the Transfers may constitute avoidable transfers

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe
it is in the best interest of those involved to settle, compromise, and resolve the disputes between

lofW/

Chemtainer Settlement

Case 16-15388-mkn Doc 668 Entered 02/11/19 17:03:55 Page 5 of 8

the Parties mentioned above, and wish to do so through this Agreement, doing so freely and
voluntarily, after having had the opportunity to seek the advice of counsel with filll knowledge of
the binding and conclusive nature thereof. The Trustee believes that resolution is in the best
interest of the Bankruptcy Estate and its creditors.

NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

1. Recitals. All of the foregoing Recitals are true and correct. The foregoing
Recitals are incorporated herein by such reference and made a part of this Agreement,

 

2. Consideration and Allowance of Claim. Chemtainer shall pay the Trustee
the total sum of Seventeen Thousand Three Hundred Dollars ($17,300.00) (the “Settlement
Amount").

3. Contingent on Bankruptcy Court Approval. The Parties acknowledge that
this Agreement, and all obligations and releases contained herein, are contingent upon
Bankruptcy Court approval. If the Bankruptcy Court does not approve this Agreement, this
Agreement shall be deemed null and void.

4. Releases and Full Satisfaction,

(a) General Releases. Upon entry of an order approving this Settlement
Agreement by the United States Bankruptcy Court in this matter, the Trustee absolutely and
forever releases, acquits and discharges Chemtainer from any and all potential or actual claims,
causes of action, derivative claims, promises, covenants, agreements, contracts, representations,
warranties, liens, debts, liabilities, damages, expenses, attorneys’ fees, and costs, which the
Trustee now has, or ever has had, Whether at law or in equity, with respect to the Transfers
referenced in this Agreement, except th_at this release shall not release or limit any future
obligation, duty, or liability (whether pursuant to this Agreement or otherwise) or Chemtainer’s
existing proof of claim (claim number 66), or any ability or right to enforce this Agreement,

(b) Upon entry of an order approving this Settlement Agreement by
the United States Bankruptcy Court in this matter, Chemtainer absolutely and forever releases,
acquits and discharges the Trustee, the Bankruptcy Estate, the Trustee’s counsel, and the
Trustee’s other professionals from any and all potential or actual claims, causes of action,
promises, covenants, agreements, contracts, representations, warranties, liens, debts, liabilities,
damages, expenses, attorneys’ fees, and costs, which he may have, or ever had, whether at law or
in equity, with respect to the Transfers referenced in this Agreement, except w this release
shall not release or limit any fthure obligation, duty, or liability (whether pursuant to this
Agreement or otherwise) or Chemtainer’s existing proof of claim (claim number 66), or any
ability or right to enforce this Agreement,

Chemtainer Settlement
2 of 5§/

Case 16-15388-mkn Doc 668 Entered 02/11/19 17:03:55 Page 6 of 8

5. Compromise of Disputed Claims. lt is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement
contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Settlement
Agreement expressly denies any liability or responsibility whatsoever.

6. Attorneys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attorneys’ fees and costs except in the event of default as set forth above.

7. Goveming Law', Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. The U.S. Bankruptcy Court,
District of Nevada shall retain jurisdiction over performance of or disputes arising from or
related to this Agreement,

8. Authorig. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the full legal right, power and authority to bind
that Party; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such
Party pursuant to this Agreement; and (c) that the execution, delivery and performance of this
Agreement does not contravene, or result in a default, of any provision of any agreement or
instnlment to which any Party is bound.

9. Severability. This Agreement shall be enforced to the maximum extent
permitted by law. In the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order,
decree or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be
construed as if such phrases, sentences, sections, paragraphs or sections had not been inserted
except when such construction shall constitute a substantial deviation from the general intent and
purposes of the Palties as reflected in this Agreement.

10. Entire Agreement, 'l`his Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreements.
understandings, statements, assurances, assumptions, premises, promises, agreements,
discussions or representations, oral or written, relating to the foregoing matters, including oral
agreements or representations, if any. Neither Party has made any representations upon Which
either Party has relied that are not contained in this Agreement relating to the foregoing matters.
Neither Party is relying on an unstated assumption, premise or condition not contained in this
Agreement relating to the foregoing matters.

11. No Modification Waiver or Amendment. No modification, waiver, or
amendment of any of the terms of this Agreement shall be valid unless in writing and executed
by the Parties with the same formality as this Agreement, and approved by the Bankruptcy
Court. No waiver of any breach hereof or default hereunder shall be deemed a waiver of any

Chemtainer Settlement
3 of 5

 

Case 16-15388-mkn Doc 668 Entered 02/11/19 17:03:55 Page 7 of 8

subsequent breach or default of the same or similar or dissimilar nature. No course of dealing or

course of conduct shall be effective to amend, modify or change any provision of this
Agreement.

12. Counte;parts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above.

13. Assignment. Neither Party shall transfer or assign any of its rights.
remedies or obligations under this Agreement.

l4. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and to their successors-in-interest.

15. Further Assurances. The Parties shall take, or cause to be taken, all
actions and shall do, or cause to be done, all things necessary, proper or advisable to
consummate each of the agreements, promises, covenants, and obligations of such Party under
this Agreement.

16. Third PU Beneficiaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
permitted assigns.

Dated this Mfranuary, 2019.

SHELLEY D. KRO

     
 
 

CHAPTER 7

    

Shelley D. Krohn, Ch ler 7 Trustee qf t e
Bankruple Esra of S eriorLinen, LLC

Dated this __ day ofJanuary_. 2019.

Chemtainer Settlement _
4 of

Case 16-15388-mkn Doc 668 Entered 02/11/19 17:03:55 Page 8 of 8

CHEM-T USTRIES, INC.
By§ g

mamie rs . C.;,.`e¢
ltS! (Lr?.stl>em‘\_

 

Chemtainer Settlement
5 of 5

